Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to reply filed 7/29/2022. Claims 1, 4, 6-9, 12-17, and 20 have been amended; claims 2, 10, and 18 have been canceled; claims 21-23 are new; and claims 1, 3-9, 11-17, and 19-23 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites “the second prompt comprises second textual information that is distinct from the first textual information”. However, support for this limitation is not found in the original disclosure. Paragraph [0042] of the specific describes the prompt before attempting to establish a communication channel with an emergency response service. This description includes that the prompt may have a UI element on a screen, but does not provide further detail regarding what the UI element includes. No additional details regarding the UI element of the second prompt are found in the original disclosure. Thus, there is insufficient detail to represent “second textual information that is distinct from the first textual information”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan, et al. (US 2009/0174565) in view of Zhang (US 2015/0269824) and DeMont et al. (US 2013/0090083).
As per claim 1, Chan teaches a mobile device, comprising:
a speaker (Chan, figs. 1 and 18 and [0041]: The carried fall detection device includes a speaker); and 3one or more processors in communication with one or more memories and the 4speaker (Chan, figs. 1 and 18 and [0032] and [0041]: The fall detection device includes a microprocessor in communication with the speaker; the device also inherently includes some sort of memory because in order for microprocessors to function, they must execute stored instructions), the one or more processors configured to execute computer-executable instructions 5stored on the one or more memories to at least: 6determine whether a user has responded to a first user interface prompt 7displayed in response to detection of a physical event associated with the user (Chan, fig. 1 and [0046]-[0048]: In response to a fall detection, the microprocessor controls the device to display a first prompt during the first time period that includes a light display; it is determined whether or not a person presses the stop button in response to the prompt); and 8in accordance with a determination that the user has not responded to the first user interface prompt after expiration of a first time period (Chan, fig. 1 and [0046]-[0048]: It may be determined that the user does not press too stop button in response to the prompt before the first time expires): 10begin a countdown timer to run for a second time period (Chan, fig. 1 and 19 and [0048]-[0050]: If there is no button press in the first time period, then a second time period is started); 11during the second time period, output, via the speaker, an audio 12alert; 13during the second time period (Chan, fig. 1 and 19 and [0048]-[0050]: The audio alert is output during the second time period); and 14in accordance with a determination that the user has not responded 15to a second user interface prompt prior to expiration of the second time period, 16transmit a communication channel request to an emergency response service (Chan, fig. 1 and 19 and [0005] and [0048]-[0050]: If there is no button press before the second time period ends, then an alert call is established to alert other people, thus a channel request, or call, to an emergency response service, or other people).
Chan does not disclose:
a display screen;
a first user interface prompt displayed on the display screen;
a second user interface prompt displayed on the display screen;
during the second time period, output a haptic alert;

However, in the same art of emergency alerts, Zhang, [0110]-[0111], teaches using prompts displayed on a display screen of a user device to allow a user to provide input to indicate the user is ok and prevent contacting emergency services.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chan’s device to include a display screen and the prompts to include display on the display screen, as taught by Zhang. The motivation is to provide additional prompt information beyond just sound or light to enable the user to see more information regarding the purpose of the prompt and provide greater understanding of the prompt and needed response. This provides the predictable result of reducing potential confusion for the user when receiving prompts since the prompts would include messaging that the user can see detailing the purpose of the prompt
Additionally, in the same art of fall detection alerting, DeMont, [0165] and [0252], teaches that the prompts, or alerts, to direct the person to cancel and emergency call, or decline assistance, can include vibration, or haptic alert.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chan’s alerts to the user to include haptic alert, as taught by DeMont. The motivation is because vibratory alerts are well known to be used in combination with audible alerts and provide the predictable result of increasing likelihood that a user will notice, and thus be able to respond to, the alert because more of the user’s senses are being targeted with the alerts.
1 As per claim 13 (dependent on claim 1), Chan, Zhang, and DeMont further teaches:
wherein outputting the audio alert 2comprises: 3outputting the audio alert at a first intensity level at a first time; and 4outputting the audio alert at a second intensity level at a second time, the second 5intensity level being greater than the first intensity level (Chan, [0046]-[0050]: The sound output is higher during the second time than the first time, thus at a greater intensity level; DeMont, [0255]: The intensity of the audio output also may be increased during the output time period).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chan’s alerts to the user to include changing intensity, as taught by DeMont. The motivation is to help ensure that the user notices and can respond to the alert (DeMont, [0252]).
1 As per claim 14 (dependent on claim 1), Chan, Zhang, and DeMont further teaches:
wherein outputting the audio alert 2comprises ramping up the audio alert during the second time period (DeMont, [0255]: The intensity of the audio output may be increased during the output time period).  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chan’s alerts to the user to include changing intensity, as taught by DeMont. The motivation is to help ensure that the user notices and can respond to the alert (DeMont, [0252]).
1 As per claim 15 (dependent on claim 1), Chan, Zhang, and DeMont further teaches:
wherein outputting the audio alert and 2outputting the haptic alert comprise comprises outputting the audio alert and outputting the31 74183916V.1haptic alert at an increasing level of intensity beginning at a beginning of the second time period and ending at a conclusion of the second time period (DeMont, [0252]: The vibration alerts increases in intensity during the alert period).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Chan’s alerts to the user to include changing intensity, as taught by DeMont. The motivation is to help ensure that the user notices and can respond to the alert (DeMont, [0252]).
1 As per claim 16 (dependent on claim 1), Chan, Zhang, and DeMont further teaches:
wherein the audio alert indicates that the mobile device will transmit the communication channel request to the emergency response service if the user does not respond to the second user interface prompt (Chan, fig. 1 and 19 and [0005] and [0046]-[0050]: The more intense second alert with audio is to indicate to the user that emergency contact will be made if the user does not provide input to stop the communication).
1 As per claim 17 (dependent on claim 1), Chan, Zhang, and DeMont further teaches:
wherein the second user interface prompt 2comprises a cancelation of the communication channel request to the emergency service 3response service (Chan, [0046]-[0050]: The alerts are to direct the user to press the stop button; pressing of the stop button will cancel the emergency call being made).
1 As per claim 18 (dependent on claim 1), Chan, Zhang, and DeMont further teaches:
wherein the one or more memories store further computer-executable instructions, and the one or more processors are configured to execute the further computer-executable instructions stored on the one or more memories (Chan, figs. 1 and 18 and [0032] and [0041]: The fall detection device includes a microprocessor in communication with the speaker; the device also inherently includes some sort of memory because in order for microprocessors to function, they must execute stored instructions; the microprocessor executing instructions performs the functionality for the device) to at least, in accordance with a determination that the user has responded to the second user interface prompt prior to expiration of the second time period, refrain from transmitting the communication channel request to the emergency response service (Chan, [0046]-[0050]: If it is determined that the user has responded to the second prompt before the associated time expires then the alert is canceled and the message communication is not performed).
As per claim 9, Chan, Zhang, and DeMont renders obvious all the claim limitations as in the consideration of claim 1 since the method of claim 9 are the operations performed by the device of claim 1.
As per claim 11, Chan, Zhang, and DeMont renders obvious the limitations of claim 9 and further limitations are met as in the consideration of claim 3 above.
As per claim 12, Chan, Zhang, and DeMont renders obvious the limitations of claim 9 and further limitations are met as in the consideration of claim 4 above.
As per claim 13, Chan, Zhang, and DeMont renders obvious the limitations of claim 9 and further limitations are met as in the consideration of claim 5 above.
As per claim 14, Chan, Zhang, and DeMont renders obvious the limitations of claim 9 and further limitations are met as in the consideration of claim 6 above.
As per claim 15, Chan, Zhang, and DeMont renders obvious the limitations of claim 9 and further limitations are met as in the consideration of claim 7 above.
As per claim 16, Chan, Zhang, and DeMont renders obvious the limitations of claim 9 and further limitations are met as in the consideration of claim 8 above.
As per claim 17, Chan, Zhang, and DeMont renders obvious all the claim limitations as in the consideration of claim 1 since the storage medium and operation are the operations performed by the device of claim 1. Additionally, Chan, [0032] and [0041] teaches that a microprocessor performs the functionality, thus the microprocessor executes stored instructions from some sort of memory or computer readable storage medium.
As per claim 19, Chan, Zhang, and DeMont renders obvious the limitations of claim 17 and further limitations are met as in the consideration of claim 3 above.
As per claim 20, Chan, Zhang, and DeMont renders obvious the limitations of claim 17 and further limitations are met as in the consideration of claim 4 above.
1 As per claim 121 (dependent on claim 1), Chan, Zhang, and DeMont further teaches:
wherein the first user interface prompt and the second user interface prompt are of the same type of prompt (Chan, [0046]-[0050]: Both the first and second prompt may include lighting of LEDs and audio output, thus being the same type of prompt).  
1 As per claim 122 (dependent on claim 1), Chan, Zhang, and DeMont further teaches:
wherein the first user interface prompt comprises a first user interface element that includes a first prompt, and wherein the second user interface prompt comprises a second user interface element comprising a second prompt (Chan, [0046]-[0050]: The user interface elements include the visual and audible outputs that output the light and sound prompts).  
1 As per claim 123 (dependent on claim 1), Chan, Zhang, and DeMont further teaches:
wherein the first prompt comprises first textual information, and wherein the second prompt comprises second textual information that is distinct from the first textual information (Zhang, [0010]-[0111]: The output prompts may include generated messages on the display screen; the messages would correspond to the different prompts and would thus have associated text in the messages).


Response to Arguments
Applicant’s arguments with respect to claim(s) s 1, 3-9, 11-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699